DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment dated 3 November 2021 is acknowledged. Claims 1-13 as amended are pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a film.
Group II, claim(s) 11-13, drawn to a process for forming a film.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the film of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2002-270739 A (“Uchiya”).  As outlined in the rejections below, Uchiya teaches a polymer film having boron nitride made in the same manner as recited, and would therefore be expected to have the same texture index.
During a telephone conversation with Thomas Spielbauer on 11 July 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 5, and 7-9 are rejected under 102(a)(1) as anticipated by, or 35 U.S.C. 103 as being unpatentable over JP 2002-270739 A (“Uchiya”) as evidenced by WO 2013/030998 A1 (“Takahashi”).
The Takahashi reference is used here to demonstrate a particular feature is inherently present.
	As to claim 1, Uchiya teaches a sheet (film) having high conductivity that is usable on electronic components (para. 0002), and which is flexible (para. 0008), thus suitable for flexible electronic devices. Uchiya teaches the utility of providing electrically conductive particles that are oriented in a direction perpendicular to the sheet (film) (para. 0009) to increase the thermal conductivity provided by the particles, and thus teaches a preferred orientation perpendicular to the plane of the film. Uchiya teaches the use of boron nitride particles as the thermally conductive particles, specifically exemplifying PT-110, which has a particle size of 47 micrometers (Example 1), and as evidenced by Takahashi, para. 0129, is scaly (platelet-shaped) and hexagonal. Uchiya teaches mixing the particles and polymer, thus forming a mixture of particles, thus a powder mixture, pressing this mixture into a cylindrical mold, thus forming a shaped cylindrical body having a central axis and cured (sintered) thus forming a shaped cylindrical body having a central axis, as outlined in example 1. Uchiya teaches rotating the cylinder to orient the particles to be parallel to the bottom of a cylindrical mold, thus providing a preferred orientation of particles perpendicular to a central axis of the cylinder. The resulting cylinder of polymer containing particles is cut radially on the outer periphery, thus skived to obtain the film, such that the particles are upright, that is, perpendicular to the plane of the film (see abstract; Figure 3, showing skiving from cylindrical roll; example 1, discussing removal of sheet from cylindrical roll).
	While Uchiya does not state that the sheet is suitable for roll to roll processing, the resulting sheet (film) is continuously formed from the cylinder (abstract) in the same manner as recited, and is thus presumed to be suitable for roll to roll processing.
	To the extent that the term “powder mixture” requires the polymer to be powdered, Uchiya does not state that the polymer as well as particles is powdered. However, this is interpreted as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. Since the claim is directed to a film formed from a sintered (fused) polymeric mass with boron nitride particles, whether or not the polymer is in powdered form prior to formation does not appear to result in a different end product.
Uchiya does not state that the texture index is at most 0.8. However, as described by applicant, the texture index is simply the degree to which the platelet particles are arranged perpendicular to the plane versus parallel to the plane of the film. Since the method taught by Uchiya is the same as that recited, using the same type of particles and method of orientation, it is presumed that the same method provides the same texture index as recited. Moreover, even if such index is not inherent, it would be obvious to obtain such a texture index, given that the method of Uchiya is directed toward orienting the particles in the position that would provide the recited index, and the method is the same.	
	As to claim 4, Uchiya exemplifies PT-110 (Example 1), having a particle size of 43 micrometers.
As to claim 5, Uchiya teaches particles having an aspect ratio of 5 or more (translation, p. 3), and further exemplifies PT-110, having an aspect ratio of 10.
As to claim 7, Uchiya teaches a 0.3 mm thickness sheet as example (Example 1, p. 5).
As to claims 8 and 9, Uchiya, example 1, teaches a thermal resistance of 1.78 °C cm2/W, which in the 0.3 mm thickness sheet, is calculated to have a through plane thermal conductance of 1.68 W/m K, which is within the range recited by claim 8. However, Uchiya is silent as to the in plane thermal conductivity and ratio of in-plane to through-plane conductivity as recited. However, since Uchiya teaches composites having the same fillers as recited, made in the same manner by first compressing into an in-plane configuration, then skiving to obtain the film with the same particles in an upright position, it is reasonable to expect that the resulting composite film would have the same through plane and in plane thermal conductivity as recited. 

Claim(s) 6 is rejected under 102(a)(1) as anticipated by, or 35 U.S.C. 103 as being unpatentable over JP 2002-270739 A (“Uchiya”) as evidenced by WO 2013/030998 A1 (“Takahashi”), Dow Corning, Information About Dow Corning Silicone Dielectric Gels (2008) (“Dow Corning”) and US 5,791,397 (“Suzuoki”).
The additional references are used as evidence that certain recited limitations are inherent. See MPEP 2131.01. 
The discussion of Uchiya with respect to claim 1 is incorporated by reference.
As to claim 6, Uchiya teaches a preferred range of 20 to 250 parts of heat conductive particles to 100 parts of binder resin by volume (translation, p. 4), or 16 to 71 % by volume of boron nitride, which substantially overlaps the recited range of 10 to 60 percent. Moreover, Example 1 of Uchiya uses 246 g of boron nitride and approximately 80 g of polymeric resin CY52-276 gel. As evidenced by Dow Corning, p. 8, the silicone gel of Uchiya has a specific gravity of 0.98 g/cc. As evidenced by Suzuoki, 5:30-35, hexagonal boron nitride has a density of approximately 2.2 g/cc. It is calculated that the film of example 1 is composed of approximately 58 % by volume of boron nitride, which is within the recited range.
Claim(s) 10 is rejected under 102(a)(1) as anticipated by, or 35 U.S.C. 103 as being unpatentable over JP 2002-270739 A (“Uchiya”) as evidenced by WO 2013/030998 A1 (“Takahashi”) and US 2020/0090862 (“Dede”).
The additional references are used as evidence that certain recited limitations are inherent. See MPEP 2131.01. 
The discussion of Uchiya with respect to claim 1 is incorporated by reference.
As to claim 10, Uchiya does not discuss a ratio of through-plane to in-plane thermal expansion coefficient. However, since Uchiya teaches the same particles using the same method of providing a preferred orientation, it would be expected that the ratio of thermal coefficients would meet the ratio of through-plane to in-plane coefficient inherently, since it is known, as evidenced by Dede, para. 0019, that hexagonal boron nitride particles have a much lower in-plane CTE versus through-plane CTE. Furthermore, to the extent that such a ratio is not inherent, it would be obvious to obtain such a ratio to a person of ordinary skill in the art, given the distinction between in-plane and through-plane CTE of hexagonal boron nitride as evidenced by Dede, and that the purpose of the film of Uchiya is to orient the boron nitride particles in a preferred orientation having the plane of boron nitride particles (having a much lower CTE) perpendicular to the plane of the film, thus providing a lower through-plane CTE.

 Claim Rejections - 35 USC § 103
Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-270739 A (“Uchiya”) in view of US 2011/0223427 (“Wano”), as evidenced by WO 2013/030998 A1 (“Takahashi”).
US 2011/0223427 was made of record with applicant’s IDS dated 23 February 2022.
The discussion of Uchiya with respect to claim 1 is incorporated by reference.
Uchiya discusses the use of other binder resins (translation, p. 3), but does not teach the recited polymers. However, while Wano does not teach the recited method, Wano teaches that PTFE, a fluoropolymer as required by claims 2 and 3, is a desirable material to be combined with boron nitride to form thermally conductive sheets for electronics (para. 0017) which has high formability and mechanical strength (para. 0007). As such, it would be obvious to combine the sheet (film) design of Uchiya producing high through-plane thermal conductivity with the PTFE of Wano to provide advantage in mechanical strength.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764